Citation Nr: 0924119	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Eligibility for Dependency and Indemnity Compensation (DIC) 
benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
November 1945.  He died in October 1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office in No. Little Rock, 
Arkansas (RO) in June 2006 that the appellant could not be 
recognized as the child of the Veteran for purposes of VA 
benefits and that she was therefore ineligible for DIC 
benefits.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action on her part is required.


REMAND

In her March 2007 substantive appeal [VA Form 9], the 
appellant requested a Travel Board hearing.  Such hearing 
should be scheduled.  

This case is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing.  The appellant 
should be notified of the date, time and 
place of such a hearing by letter mailed 
to her current address of record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




